UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A (Amendment No. 2) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 14, 2011 E-WASTE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 333-165863 26-4018362 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 101 First Street #493, Los Altos, CA 94022 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code:650-283-2907 ­­­­­ (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents Explanatory Note E-Waste Systems, Inc. (the “Company”) is filing this Amendment No. 2 to its Current Report on Form 8-K which was originally filed with the Securities and Exchange Commission (“SEC”) on October 20, 2011 (the “Original Form 8-K”), to incorporate the Company’s revisions and responses to a comment letter from the SEC dated March 30, 2012. Except for the amended disclosures made in response to the comment letter, the information in this Form 8-K/A has not been updated to reflect events that occurred after October 20, 2011, the filing date of the Original Form 8-K.Accordingly, this Form 8-K/A should be read in conjunction with the Company’s filings made with the SEC subsequent to the filing of the Original Form 8-K, including any amendments to those filings. The following sections have been amended, “Section 2.01 - Business and Management’s Discussion and Analysis or Plan of Operation,” and “Item 9.01.Financial Statements and Exhibits.” Except for the amended sections, all other information in the Company’s Original Form 8-K remains unchanged. - 2 - Table of Contents CURRENT REPORT ON FORM 8-K E-WASTE SYSTEMS, INC. TABLE OF CONTENTS Special Note Regarding Forward-Looking Statements 4 Item 1.01. Entry into Material Definitive Agreement 5 Item 2.01. Completion of Acquisition or Disposition of Assets 6 Acquisition of Tech Disposal, Inc. 6 Form 10 Disclosure 7 Business 8 Risk Factors 18 Management’s Discussion and Analysis or Plan of Operation 29 Security Ownership of Certain Beneficial Owners and Management 38 Properties 39 Item 3.03. Material Modification to Rights of Security Holders 40 Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change In Fiscal Year 40 Item 5.06. Change in Shell Company Status 41 Item 7.01. Regulation FD Disclosure 41 Item 9.01. Financial Statements and Exhibits 42 - 3 - Table of Contents Special Note Regarding Forward-Looking Statements This Current Report on Form 8-K contains forward-looking statements.The forward-looking statements are contained principally in the sections entitled “Description of Business,” “Risk Factors,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “would” and similar expressions intended to identify forward-looking statements.Forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties.These risks and uncertainties include, but are not limited to, the factors described in the section captioned “Risk Factors” below. Given these uncertainties, you should not place undue reliance on these forward-looking statements.These forward-looking statements include, among other things, statements relating to: · our operations in an emerging market with uncertainty as to market acceptance of our products and services; · our ability to find suitable markets for and increase sales of the existing products and services we offer; · our ability to obtain additional capital to fund our operations and targeted acquisitions; · competition from larger, more established companies with far greater economic and human resources; · risks related to failure to obtain adequate financing on a timely basis and on acceptable terms to execute on our planned operations; · uncertainty of government regulations potentially impacting our operations; or · the loss of key members of our senior management. Also, forward-looking statements represent our estimates and assumptions only as of the date of this Current Report on Form 8-K.You should read this report and the documents that we reference and filed as exhibits to this report completely and with the understanding that our actual future results may be materially different from what we expect.Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the or other events occur in the future.
